Name: Decision of the EEA Joint Committee No 99/2000 of 27Ã October 2000 amending Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statistics
 Type: Decision
 Subject Matter: economic analysis;  cooperation policy;  European construction;  information and information processing;  European organisations
 Date Published: 2001-01-11

 Avis juridique important|22001D0111(14)Decision of the EEA Joint Committee No 99/2000 of 27 October 2000 amending Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statistics Official Journal L 007 , 11/01/2001 P. 0029 - 0031Decision of the EEA Joint CommitteeNo 99/2000of 27 October 2000amending Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statisticsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 30 to the Agreement was amended by Decision No 4/94 of the EEA Joint Committee of 8 February 1994(1).(2) The EEA statistical programme is to be based on the Community statistical programme 1998 to 2002 (Council Decision 1999/126/EC)(2) and is to include those programme elements which are necessary for describing and monitoring all relevant economic, social and environmental aspects of the European Economic Area.(3) The EEA statistical programme is to take account of the provisions of Council Regulation (EC) No 322/97 on Community statistics(3).(4) Protocol 30 to the Agreement is therefore to be amended in order to allow for such extended cooperation to take place from 1 January 1998,HAS DECIDED AS FOLLOWS:Article 1Protocol 30 to the Agreement shall be amended as set out in Articles 2 and 3 hereof.Article 2Paragraphs 1 to 9 of Protocol 30 to the Agreement shall be replaced by the following:"1. A conference of representatives of national statistical organisations of the Contracting Parties, the Statistical Office of the European Communities (Eurostat) and the Office of the Statistical Adviser of the EFTA States (OSA EFTA) shall guide statistical cooperation and develop programmes and procedures for statistical cooperation in close coordination with those of the Community and monitor their implementation. This conference and the Statistical Programme Committee shall organise their tasks for the purposes of this Protocol in combined meetings as SPC/EEA Conference pursuant to specific rules of procedure to be established by the SPC/EEA Conference.2. The Community statistical programme 1998 to 2002 as established by the Council Decision to which reference is made in paragraph 7 shall constitute the framework for the EEA statistical actions to be carried out between 1 January 1998 and 31 December 2002. All main fields and statistical themes of the Community statistical programme 1998 to 2002 shall be considered to be relevant for the EEA statistical cooperation and shall be open for full participation by the EFTA States.From 1 January 1998, a specific EEA annual statistical programme shall be developed every year as a subset of, and in parallel with, the annual work programme elaborated by the Commission in accordance with the Council Decision referred to in paragraph 7. Each EEA annual statistical programme shall be submitted for examination and approval to the SPC/EEA Conference. It shall indicate in particular those actions within the themes of the programme being EEA relevant and having priority for the EEA cooperation during the programme period.3. The EFTA States shall, as from the start of the cooperation in connection with the programmes and actions referred to in paragraph 2, participate fully without the right to vote in the EC committees and other bodies which assist the EC Commission in the management or development of these programmes and actions.4. Statistical information from EFTA States shall be transmitted from the EFTA States to Eurostat for storage, processing and dissemination. To this end, OSA EFTA shall work in close cooperation with the EFTA States and Eurostat in order to ensure that data from the EFTA States is transmitted properly and disseminated to the various user groups through the normal dissemination channels as part of the EEA statistics.The handling of statistics from the EFTA States shall be governed by the Council Regulation referred to in paragraph 7.5. From 1 January 1998, the EFTA States shall contribute financially in accordance with Article 82(1)(a) of the Agreement and the Financial Regulations thereto to an amount representing 75 % of the amount shown in budget line B5-6 0 0 'Policy on statistical information concerned with non-member countries' entered in the Community budget.The EFTA States shall defray the additional costs incurred by Eurostat for storing, processing and disseminating data from their countries in accordance with the relevant Memorandum of Understanding between the EFTA Secretariat and Eurostat concerning the EFTA contribution related to this paragraph.The EFTA States shall contribute financially to the Community's overhead costs other than those incurred for storing, disseminating or processing data in accordance with Article 82(1)(b) of the Agreement.6. At the request of the EEA Joint Committee, and at all events in the year 2000 and in the year 2003, the SPC/EEA Conference to which reference is made in paragraph 1 shall examine the progress made in the framework for EEA statistical actions. It shall in particular assess whether the objectives, priorities and actions planned during the period between 1 January 1998 and 31 December 2002 have been achieved and shall submit a report for approval by the EEA Joint Committee.7. The following Community acts are the object of this Protocol:- 397 R 0322: Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (OJ L 52, 22.2.1997, p. 1),- 399 D 0126: Council Decision 1999/126/EC of 22 December 1998 on the Community statistical programme 1998 to 2002 (OJ L 42, 16.2.1999, p. 1)."Article 3The Appendix in Protocol 30 to the Agreement shall be deleted.Article 4The list of committees agreed upon by the Contracting Parties to the Agreement and contained in the agreed minute ad Protocol 30 of the negotiations for an agreement between the European Economic Community, the European Coal and Steel Community and their Member States and the EFTA States on the European Economic Area shall be without prejudice to participation by the EFTA States in any other EC committee or body in accordance with paragraph 3 of Protocol 30 as amended by this Decision.Article 5This Decision shall enter into force on 28 October 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(4).It shall apply from 1 January 1998.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 27 October 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) OJ L 85, 30.3.1994, p. 66.(2) OJ L 42, 16.2.1999, p. 1.(3) OJ L 52, 22.2.1997, p. 1.(4) No constitutional requirements indicated.